NO.
12-07-00131-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
RAY KEITH BOYKIN,         §          APPEAL
FROM THE 420TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          NACOGDOCHES
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Ray Keith
Boykin appeals his conviction for aggravated assault, for which he was
sentenced to imprisonment for three years, probated for six years.  Appellant’s counsel filed a brief in compliance
with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.
Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  We affirm.
 
Background
            Appellant
was charged by indictment with aggravated assault and pleaded “not guilty.”  Prior to trial, Appellant moved to dismiss
the charges against him on double jeopardy grounds.  The trial court denied Appellant’s
motion.  The matter proceeded to jury
trial.  Following the presentation of
evidence, the parties rested.  During the
charge conference, Appellant requested that the trial court charge the jury on
the lesser included offense of assault. 
The trial court denied Appellant’s request.  Ultimately, the jury found Appellant guilty
as charged.  Following a trial on
punishment, the jury assessed Appellant’s punishment at imprisonment for three
years, probated for six years.  The trial
court sentenced Appellant accordingly, and this appeal followed.
 




Analysis
Pursuant to Anders v. California
            Appellant’s
counsel filed a brief in compliance with Anders v. California,
386 U.S. 738, 87 S. Ct. 1396,18 L. Ed. 2d 493 (1967) and Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant’s counsel states that he has
diligently reviewed the appellate record and is of the opinion that the record
reflects no reversible error and that there is no error upon which an appeal
can be predicated.  He further relates
that he is well acquainted with the facts in this case.  In compliance with Anders, Gainous,
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978),
Appellant’s brief presents a chronological summation of the procedural history
of the case and further states that Appellant’s counsel is unable to raise any
arguable issues for appeal.1 
We have likewise reviewed the record for reversible error and have found
none.
 
Conclusion
            As
required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for consideration with
the merits.  Having done so and finding
no reversible error, Appellant’s counsel’s motion for leave to withdraw is
hereby granted and the trial court’s judgment is affirmed.
Opinion
delivered February 29, 2008.
Panel consisted of Worthen,
C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)




1
Counsel for Appellant certified in his motion to withdraw that he provided
Appellant with a copy of this brief. 
Appellant was given time to file his own brief in this cause.  The time for filing such a brief has expired
and we have received no pro se brief.